Citation Nr: 0832679	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  05-30 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for left knee strain, 
postoperative anterior cruciate ligament (ACL) 
reconstruction, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from March 1983 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2007.  A transcript of his hearing 
has been associated with the record. 

The Board notes that these claims were before the Board in 
September 2007.  The veteran was granted a rating of 10 
percent disabling for limitation of flexion of the left and 
right knee.  However, the issues of entitlement to increased 
ratings for left and right knee strain based on instability 
were remanded for further development.   

The Board also acknowledges that the veteran has submitted 
additional medical records which consist of a November 2007 
examination conducted by W.M.W. and the VA compensation and 
pension examination of April 2008.  The Board notes that the 
evidence presented is duplicative of what was already 
presented.  Thus, the Board finds that a Supplemental 
Statement of the Case is not warranted (SSOC).  See 38 C.F.R. 
§ 19.31(b).  


FINDINGS OF FACT

1.  The veteran's left knee strain, postoperative anterior 
cruciate ligament (ACL) reconstruction is manifested by 
moderate instability.  

2.  Left knee extension is to 20 degrees with pain from 30 to 
20 degrees.  

3.  The veteran's right knee strain is manifested by slight 
instability. 

4.  Right knee extension is to 0 degrees with pain from 10 to 
0 degrees.  


CONCLUSIONS OF LAW

1.  Left knee strain, postoperative anterior cruciate 
ligament (ACL) reconstruction is no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a 40 percent rating for limitation of 
extension in the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4,71a, Diagnostic Code 5261 (2007).

3.  Right knee strain is no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2007).  

4.  The criteria for a 10 percent rating for limitation of 
extension in the right knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4,71a, Diagnostic Code 5261 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letter dated 
in May 2004.  While the letter provided adequate notice with 
respect to the evidence necessary to establish an increased 
rating, it did not provide notice regarding the effective 
date for the disability on appeal.  See Dingess, supra.  
However, the veteran was subsequently provided notice 
pertaining to this element by letter dated in March 2006, 
prior to the issuance of a Supplemental Statement of the Case 
(SSOC).  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the veteran has been given 
sufficient notice in compliance with the recent case Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the veteran was issued 
a letter in March 2006 which informed him that the nature and 
symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded appropriate examinations and available records have 
been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim

				Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  The Board recognizes that the veteran has been 
hospitalized several times for his disability.  However, as 
will be explained below, the Board concludes that a uniform 
evaluation is warranted for the issues on appeal.  

The veteran's disabilities have been established under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 for instability of the 
knee.  Under that Diagnostic Code, a 10 percent evaluation is 
warranted where impairment of the knee involves slight 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted where the impairment is moderate, and a 30 
percent evaluation will be assigned where the impairment is 
severe.

Where there is dislocated semi lunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint, a 20 
percent evaluation is assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5258.

The VA Office of General Counsel (GC) has issued opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  Two of those GC opinions reflect that a 
veteran who has limitation of motion and instability of the 
knee may be evaluated separately under Diagnostic Codes 5003 
and 5257 provided additional disability is shown.  VAOPGCPREC 
23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 
17, 2004), it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to adequately compensate for functional loss associated 
with injury to the leg.  

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees. A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating 
is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees. A 30 percent rating is for assignment 
for extension limited to 20 degrees.  A 40 percent rating is 
for assignment for extension limited to 30 degrees.  A 50 
percent rating is for assignment for extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Under DC 5262, a 10 percent evaluation is assigned for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  A 20 percent evaluation is assigned for malunion 
of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent evaluation is assigned for malunion 
of the tibia and fibula with marked knee or ankle disability.  
A 40 percent evaluation is assigned for nonunion of the tibia 
and fibula with loose motion, requiring brace.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2007).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Left knee strain, postoperative anterior cruciate ligament 
(ACL) reconstruction

In order for the veteran to receive a 30 percent rating under 
DC 5257, which is the next highest evaluation available above 
the current 20 percent rating, he must show severe knee 
impairment with recurrent subluxation or lateral instability.  

A MRI of the left knee showed mild medial sublaxation of the 
medial meniscal body in April 2004.  In June 2004, the 
veteran had left knee mosaic plasty and meniscectomy.  In 
October 2004, M.J.L. noted that the veteran had a scope and 
mosaic plasty and that he was doing well but then started 
having trouble up and down the stairs.  It was noted that he 
had some anterior knee pain, inferior pole pain, apprehension 
to PFC and none to subluxation dislocation.  X-rays were 
negative.   

A June 2004 VA examination noted that the veteran walked with 
a slight limp, favoring the left knee and that he could not 
bend down, stoop, or carry any weight.  It was noted that the 
veteran could barely walk a block before the left knee and 
right knee started to hurt.  Examination for medial, lateral 
and collateral ligaments at 0 and 30 degrees of flexion 
revealed stability.  McMurray's test was negative.  

In a December 2004 statement from SCC, it was noted that the 
veteran worked in correctional services and that his 
disability hinders his work performance.  SCC noted that the 
veteran walked with a noticeable limp and that it is 
difficult for him to escort inmates up and down the stairs.  
SCC further noted that he observed that the veteran is unable 
to run within the building and that he has trouble bending 
his knees.  

An April 2005 VA compensation and pension examination noted 
that the veteran complained of left knee pain, weakness, 
stiffness, swelling and intermittent daily giving way.  It 
was noted that the veteran was unable to run.  The stairs 
were noted to be problematic.  It was further noted that the 
veteran had to go up one leg at a time and that it was 
painful to do stairs.  Range of motion was noted as zero 
degrees of extension, flexion to 120 degrees with no pain.  
Examination showed mild instability of the medial collateral 
ligament with valgus stress.  There was normal stability of 
the lateral collateral ligament and there appeared to be 
normal stability of the anterior-posterior cruciate ligaments 
on the left.  An assessment was given of knee osteoarthritis, 
knee acromioclavicular repair, left knee mosaicplasty and 
meniscectomy and left knee medial collateral ligament 
instability rated as mild.  

The veteran had knee surgery in June 2005.  Torn medial 
meniscus, left knee, status post anterior cruciate ligament, 
status post abrasion chondroplasty, medial femoral condyle 
was noted as the postoperative diagnosis.  In August 2005, it 
was noted that the veteran had trouble with "pushing off the 
stairs."  It was noted in September 2005 that the veteran 
continued to have difficulty going up stairs.  

In June 2006, an inmate at the veteran's workplace fell 
against the lateral aspect of the veteran's knee causing 
valgus stress.  In a September 2006 statement from T.J.M., it 
was noted that the veteran had no McMurray signs and that his 
knee appeared slightly lax in the anterior-posterior 
direction but it did have a firm endpoint and negative pivot 
shift.  

In a February 2007 statement, the veteran reported that his 
knees hurt when walking up the stairs.  In his June 2007 
hearing, the veteran reported that he cannot bend down to 
frisk inmates.  He also reported that he had a lot of left 
leg instability.  
He reported that he could not run.  He also reported that 
when he climbs up the stairs he goes up with the left leg 
first and then "one-leg it up."  He noted that going down 
the stairs was worse and that he had to move his bedroom 
downstairs in his house so that he would not have to go up 
and down.  

In November 2007, the veteran complained of left knee 
weakness, catching, grinding, cracking and popping.  
Examination showed the veteran had 2 mm more laxity on the 
left knee as compared to the right knee.  On Lachman's test, 
the knee was stable in the lateral as well as anterposterior 
pain.  Varus and valgus stress test were negative.  An 
impression of left knee arthritis mainly involving the medial 
compartment was noted.  Range of motion was 0 to 125 degrees; 
there was normal range of motion and strength.  

An April 2008 examination noted that the veteran walks with 
varus knees.  It was noted that the veteran walked with an 
antalgic limp, and that standing and squatting was not 
possible.  Medio-lateral stability was noted as present and 
the knee was stable with a positive Pivot shift.  Lachman was 
positive and McMurray was not tested because of pain.  

In the veteran's April 2008 VA compensation and pension 
examination, he reported that his left knee gives out, swells 
and causes a shocking type of pain.  It was noted that he was 
unable to do any type of prolonged standing or walking.  
Extension of the left knee was to 20 degrees with pain from 
30 to 20 degrees.  Deluca requirements were not performed due 
to pain and stiffness.  Stability testing showed anterior and 
posterior cruciate ligaments, medial and lateral collateral 
ligaments were tested and stable.  McMurray was negative.  

The lay and medical findings justify no more than a 20 
percent disability rating as the evidence does not show 
severe knee impairment with recurrent subluxation or lateral 
instability but rather show that in April 2008 anterior and 
posterior cruciate ligaments, medial and lateral collateral 
ligaments were tested and stable.  Also that month, medio-
lateral stability was noted as present and the knee was 
stable with a positive Pivot shift.  The April 2005 
examination showed there was normal stability of the lateral 
collateral ligament and there appeared to be normal stability 
of the anterior-posterior cruciate ligaments on the left.  
Although the veteran reported in February 2007 that he had a 
lot of left leg instability, the Board finds that the more 
probative evidence establishes that the veteran does not have 
more than moderate instability.  We conclude that the medical 
evidence prepared by skilled professionals is more probative 
than the veteran's non-specific lay statements.  

However, having carefully reviewed the evidence pertaining to 
the veteran's left knee strain, postoperative anterior 
cruciate ligament (ACL) reconstruction, the Board has 
concluded that a separate 40 percent evaluation for 
limitation of extension is warranted.  In the veteran's April 
2008 VA compensation and pension examination, he reported 
that his left knee gives out, swells and causes a shocking 
type of pain.  It was noted that he was unable to do any type 
of prolonged standing or walking.  Extension of the left knee 
was to 20 degrees with pain from 30 to 20 degrees.  Extension 
limited to 30 degrees warrants a 40 percent disability rating 
under DC 5261.  Therefore, the Board concludes that the 
veteran is entitled to a separate 40 percent rating for the 
left knee, under Diagnostic Code 5261.  At this time, no 
evaluation has been assigned for limitation of extension.  We 
conclude that the veteran has the functional equivalent of 
limitation of extension to 30 degrees.  DeLuca, supra.  

An evaluation in excess of 40 percent disabling is not 
warranted.  The current evaluation contemplates limitation of 
extension to 30 degrees.  In order to warrant a higher 
evaluation, the disability must more closely approximate the 
functional equivalent of limitation of extension to 45 
degrees.  This includes any functional restrictions due to 
pain, painful motion, weakness and more than normal or excess 
fatigability.  Here, there is no lay or medical evidence that 
any Deluca factor effectively limits extension beyond 30 
degrees.  

As noted above in the introduction, the evaluation of flexion 
was addressed by the Board in September 2007.  The evidence 
of record shows the veteran does not have ankylosis, or 
impairment of the fibula.  Although it was noted in the April 
2008 VA compensation and pension examination that the veteran 
may need a tibial osteotomy, tibial screws of the left knee 
knee were visualized and femoral screws on the left knee were 
also visualized.  The Board also notes that there is no 
significant tibia impairment shown in the record.  Therefore, 
evaluation under any other rating criteria is inappropriate 
here.  

Right knee strain

In order for the veteran to receive a 20 percent rating under 
DC 5257, which is the next highest evaluation available above 
the current 10 percent rating, he must show moderate 
recurrent subluxation or lateral instability.  

In a June 2004 VA examination, it was noted that the 
veteran's right knee began to hurt within the last six years.  
It was noted that the veteran was told that this was due to 
awkward weight distribution.  It was noted that the veteran 
could barely walk a block before the left knee and right knee 
started to hurt.  Stability was shown upon examination and 
slight restriction of range of motion was noted.  McMurray's 
test was negative.  

In a December 2004 statement from SCC, it was noted that the 
veteran worked in correctional services and that his 
disability hinders his work performance.  SCC noted that the 
veteran walked with a noticeable limp and that it is 
difficult for him to escort inmates up and down the stairs.  
SCC further noted that he observed that the veteran is unable 
to run within the building and that he has trouble bending 
his knees.  

An April 2005 VA compensation and pension examination noted 
that the veteran denied locking of the right knee.  It was 
noted that the veteran was unable to run and that stairs were 
problematic.  It was noted that the veteran had to go up one 
leg at a time and that it was painful to do stairs.  
Examination of the right knee showed the medial and lateral 
collateral ligaments, the anterior and posterior cruciate 
ligaments were stable and normal.  An assessment was given of 
right knee strain and osteoarthritis.  

In his June 2007 hearing, the veteran reported that when 
walking up stairs he starts off with his right leg.  He 
reported that sometimes his right knee feels like it wants to 
give out but not all the time.  He reported that he can bend 
it with pain.  

In the veteran's April 2008 VA compensation and pension 
examination, the veteran reported that his right knee swells 
and locks on him.  It was noted that the veteran unable to 
run or carry anything up the stairs.  It was also noted that 
he was unable to do any type of prolonged standing or 
walking.  Extension of the right knee was to 0 degrees with 
pain from 10 to 0 degrees.  Deluca requirements were not 
performed due to pain and stiffness.  Stability testing 
showed anterior and posterior cruciate ligaments, medial and 
lateral collateral ligaments were tested and stable.  
McMurray was negative.  

The above findings justify no more than a 10 percent 
disability rating for instability as the evidence does not 
show moderate recurrent subluxation or lateral instability 
but rather shows that in April 2008 stability testing showed 
anterior and posterior cruciate ligaments, medial and lateral 
collateral ligaments were tested and stable.  The April 2005 
examination of the right knee showed the medial and lateral 
collateral ligaments, the anterior and posterior cruciate 
ligaments were stable and normal.  Stability was also shown 
upon examination and slight restriction of range of motion 
was noted in June 2004.  In light of the above, the Board 
finds that the more probative evidence establishes that the 
veteran does not have more than slight instability in the 
right knee.  

However, having carefully reviewed the evidence pertaining to 
the veteran's right knee strain, the Board has concluded that 
a separate 10 percent evaluation for limitation of extension 
is warranted.  As indicated above, separate ratings may be 
assigned for limitation of extension.  In the veteran's April 
2008 VA compensation and pension examination, extension of 
the left knee was to 0 degrees with pain from 10 to 0 
degrees.  Extension limited to 10 degrees warrants a 10 
percent disability rating under DC 5261.  The Board concludes 
that the veteran is entitled to a separate 10 percent rating 
for the right knee, under Diagnostic Code 5261.  At this 
time, no evaluation has been assigned for limitation of 
extension.  We conclude that the veteran has the functional 
equivalent of limitation of extension to 10 degrees.  DeLuca, 
supra.  

An evaluation in excess of 10 percent disabling is not 
warranted.  The current evaluation contemplates limitation of 
extension to 10 degrees.  In order to warrant a higher 
evaluation, the disability must more closely approximate the 
functional equivalent of limitation of extension to 15 
degrees.  This includes any functional restrictions due to 
pain, painful motion, weakness, and more than normal or 
excess fatigability.  Here, there is no lay or medical 
evidence that any Deluca factor effectively limits extension 
beyond 10 degrees.  

The evidence of record shows the veteran does not have 
ankylosis, or impairment of the tibia and fibula.  Therefore, 
evaluation under any other rating  criteria is inappropriate 
here.  Also, as noted above in the introduction, the 
evaluation of flexion was addressed by the Board in September 
2007.  

        Conclusion 

The Board notes that the veteran is competent to report that 
his disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that a rating in excess of 20 
percent for left knee instability and a rating in excess of 
10 percent for right knee instability are not warranted.

The Board acknowledges the veteran's complaints of functional 
impairment due to his knee disabilities.  However,  he is 
also in receipt of separate 10 percent evaluations per knee 
for limitation of flexion, which contemplates pain and 
limitation of  motion.  The issues currently before the Board 
pertains to instability and extension, if any, of the 
veteran's knees, and a careful review of the evidence leads 
to the conclusion that such instability is no more than 
moderate in the left knee and slight in the right knee.  
Regarding limitation of extension, the evidence shows that 
the left knee is functionally limited to 30 degrees of 
extension and the right knee is functionally limited to 10 
degrees of extension, such warrants a 40 percent and 10 
percent disability rating, respectively.  

The evidence does not reflect that the disabilities at issue 
have caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

Lastly, the Board notes that the 2008 VA compensation and 
pension examination is wildly inconsistent with the other 
evidence in regard to impairment of extension.  We assume 
that this examiner is competent.  We also note that the AOJ 
failed to note such findings in the SSOC.  The Board shall 
not remand again.  


ORDER

An increased rating for left knee instability, postoperative 
anterior cruciate ligament (ACL) reconstruction, currently 
rated as 20 percent disabling is denied.  

Entitlement to a rating of 40 percent disabling for 
limitation of extension of the left knee is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  

An increased rating for right knee instability, currently 
rated as 20 percent disabling is denied.

Entitlement to a rating of 10 percent disabling for 
limitation of extension of the right knee is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


